   Case: 3:17-cr-00046-WHR Doc #: 57 Filed: 02/11/19 Page: 1 of 3 PAGEID #: 155



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America                        :
                                                            Case No. 13:17cr046
       v.                                       :

Taylor Devaughn White                           :           Judge Walter H. Rice

               Defendant.


                                                      MOTION TO REINSTATE BOND

       Now comes the Defendant, Taylor D. White, by and through undersigned counsel, and

hereby respectfully requests this Court to Reinstate the Defendant’s bond releasing him from

confinement at the Butler County Jail and placing him on home confinement and allowing him to

leave the home for employment and school purposes.                  The Defendant respectfully

asserts that he was granted authority by this court in the past to seek employment and to be

released from home confinement during working hours and was successful in being monitored.

Mr. White also submits that he seeks to be employed full-time again and has learned from

mistakes in the past and understands the repercussions of his actions.

       Most recently, he was employed with Caterpillar Manufacturing. Prior to that job, Mr.

White was employed with Green Tokai, Sugar Creek Packing, H Gerstner and Sons, and Fuyao

Glass America. In addition, Mr. White asserts that during this time of employment, his child

support obligations were being met.

       Mr. White is aware that his driving privileges have been suspended by the State of Ohio

and that he can not legally drive. Understanding this, he has engaged attorney Steve Strain

(#93884) to regain some measure of those privileges, and was in the process of regaining those

rights when his bond was revoked.
   Case: 3:17-cr-00046-WHR Doc #: 57 Filed: 02/11/19 Page: 2 of 3 PAGEID #: 156



        The Defendant, Taylor D. White, has successfully completed mental health counseling

and is of sound mental condition. He has been a lifelong resident of Montgomery County, Ohio

and has never been convicted of a felony in the past. Furthermore, Taylor D. White asserts that

he has successfully appeared at every previous court proceeding in this case and in any previous

misdemeanor case brought against him by the State of Ohio.

        Taylor D. White has exhibited a good moral character and has not exhibited any

propensity for violence in the past or during his home incarceration period that was ordered by

this court.

        Therefore, Taylor D. White respectfully requests this court to find, based on the relevant

characteristics mentioned above, that he poses no risk of flight or threat of violence to the local

community.

        Lastly, The Prosecution does not oppose this motion.

        WHEREFORE, Taylor D. White hereby requests that this Honorable Court modify the

conditions of his bond allowing him the ability to work.




                                                 Respectfully Submitted,


                                                 /s/ Carlos M. Crawford_______________
                                                 CARLOS M. CRAWFORD (0093287)
                                                 Attorney for Defendant, Taylor D. White
                                                 40 N. Sandusky St., Ste. 202
                                                 Delaware, OH 43015
                                                 Phone: 614-356-7565
                                                 Email: carlos@thecrawfordfirm.com
   Case: 3:17-cr-00046-WHR Doc #: 57 Filed: 02/11/19 Page: 3 of 3 PAGEID #: 157




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing Motion

was served by email delivery on this 11th day of February, 2019, upon the following counsel of

record via email.


AUSA Sheila Lafferty


                                            /s/ Carlos M. Crawford________________
                                            Carlos M. Crawford (#0093287)
